Citation Nr: 0901924	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition.

2.  Entitlement to an increased evaluation for fibromyositis, 
right scapula area and right shoulder girdle, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for scarring, 
macula of the right eye, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the appellant's 
claims folder.

The issues of entitlement to an increased evaluation for 
scarring, macula of the right eye and entitlement to an 
increased evaluation for fibromyositis, right scapula area 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1993, the RO declined to reopen a claim of 
entitlement to service connection for a hiatal hernia; the 
veteran was notified of the decision but he did not initiate 
an appeal.

2.  The evidence associated with the claims file subsequent 
to the September 1993 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a stomach condition.



CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying reopening the 
veteran's claim for service connection for a hiatal hernia, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).

2.  The additional evidence presented since the September 
1993 rating decision is not new and material, and the claim 
for service connection for a stomach condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claim for service connection for stomach 
disorder was denied by a rating decision in June 1997, which 
the veteran appealed to the Board.  The Board denied service 
connection for a stomach disorder in January 1978.  The RO 
did not reopen the claim for service connection in September 
1979, and the veteran again appealed the decision.  The 
Board, in an April 1982 decision, denied the appeal.  Service 
connection for a hiatal hernia was denied in a May 1984 
rating decision, which was appealed, and the Board, in a June 
1985 decision, denied service connection for a hiatal hernia.  

The veteran attempted to reopen his claim in April 1993.  By 
a rating decision dated September 1993, the RO denied 
reopening the claim because the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for hiatal hernia.

The evidence on file at the time of the September 1993 rating 
decision included:

Service medical records which disclosed that the veteran was 
seen on only two occasions with complaints referable to the 
stomach.  When seen in December 1967, he indicated a three 
day history of pyrosis and a history of indigestion.  The 
clinical impression was esophagitis.  A bland diet and Maalox 
were recommended.  When seen in September 1969 he complained 
of heartburn since that morning.  Normal findings were 
reported on examination of the abdomen and viscera at the 
time of the veteran's 1970 separation.  The clinical 
impression was hyperacidity.  In addition, the veteran denied 
having stomach trouble or frequent indigestion at the time of 
his separation examination in 1970.

Clinical evaluation of the digestive system by the VA in 
February 1972 noted normal findings.  

VA treatment records dated in September 1976 indicate the 
veteran was seen with a complaint of heartburn which would 
wake him up at night.  No diagnosis was reported.  He was 
scheduled for further evaluation.  He was seen again in 
December 1976 complaining of significant heartburn.  The 
clinical impression was reflux esophagitis.  

A U.S. Naval Hospital report of upper gastrointestinal 
endoscopy dated in February 1977 indicated the esophagus, 
gastroesophageal junction, pylorus, and channel were all 
within normal limits.  There was mild erythema of the 
gastroesophageal junction on retroflexion which was probably 
secondary to the scope trauma.  The diagnostic impression was 
normal.  An esophageal biopsy in March 1977 revealed no 
evidence of inflammation or atypia.  In September 1978, the 
veteran was seen complaining of gastric upset at night.  
Medication was prescribed.  Medication was again prescribed 
in December 1978 and February 1979.

At a RO hearing dated April 1980, the veteran testified that 
his stomach troubles began in 1967 or 1968 in service.  At 
that time he was placed on a bland diet and given Maalox.  He 
stated that shortly after service he was given medication at 
the VA clinic and continued to visit the clinic for treatment 
until 1978 or 1979.

U.S. Naval Hospital outpatient treatment records in December 
1982 show the veteran was seen for complaints of indigestion.  
The assessment was reflux esophagitis.  In November 1983 he 
complained of sharp burning in the epigastric area after 
dinner and an acid taste in his mouth.  The assessment noted 
reflux esophagitis; gastritis.  The veteran underwent an 
upper GI series in January 1984 which showed swallowing 
function and passage of barium through the esophagus as 
normal.  A Schatzki ring was demonstrated during Valsalva 
maneuver indicating a sliding hiatal hernia.  The stomach was 
normal size, shape, and position.  The mucosal pattern was 
normal throughout.  Peristalsis proceeded satisfactorily and 
gastric emptying was normal.  An upper GI series in October 
1989 showed normal esophagus, stomach, duodenal bulb and c-
loop mucosa.  No hiatal hernia was identified.  However, mild 
to moderate reflux was elicited during the examination.  
There were no ulcers or mass lesions seen.  Transit of barium 
through the upper GI was rapid and without evidence of 
obstruction.  The impression was mild to moderate reflux, 
otherwise no significant findings.  In 1990 an upper 
gastrointestinal endoscopy noted hiatal hernia and reflux.

A report of an April 1992 gastroscopy biopsy by Geoffrey 
Braden, M.D. contains an impression and postoperative 
diagnosis of mild reflux esophagitis.

A pathology report dated April 1993 from Thomas Jefferson 
University Hospital noted a diagnosis of esophagus, NOS; 
inflammation, chronic.

A September 1993 letter from Dr. Braden indicated he saw the 
veteran from April 1993 to June 1993 and diagnosed moderately 
severe reflux esophagitis in April 1993.  The veteran was 
prescribed Prilosec and was not seen after June 1993.

Evidence received subsequent to the September 1993 rating 
decision included:

VA treatment records dated September 1998 to November 2007 
show treatment for gastroesophageal reflux disease.

At his November 2008 Board video conference hearing, the 
veteran testified that his stomach condition started in 
service and he was placed on a bland diet in 1967.  He 
indicated that the Philadelphia Navy Yard Hospital originally 
diagnosed him with an ulcer and then changed the diagnosis to 
a hiatal hernia.  

The additional medical evidence since the September 1993 
rating decision concerning the veteran's stomach condition 
does not show a nexus to service. Rather, the evidence 
received after the September 1993 rating decision is merely 
cumulative of evidence previously of record in that it simply 
shows that the veteran has been treated for his 
gastroesophageal reflux.  This evidence does not raise a 
reasonable possibility of substantiating the claim.  What was 
missing at the time of the September 1993 rating decision -- 
and what is missing now -- is medical evidence showing that a 
chronic stomach condition was present during service or 
evidence linking any of the veteran's current stomach 
conditions to the veteran's active duty service.  

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present evidence of etiology or medical 
causation of disease or illness, he is not competent since it 
has not been shown that he has the necessary medical skills 
and training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2005 of the information and evidence needed 
to substantiate and complete a claim based on submission of 
new and material evidence, to include notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The August 2005 letter also provided appropriate information 
to the veteran on the definition of new and material evidence 
and the evidence necessary to support the claim for service 
connection for a stomach condition.  The veteran has been 
adequately informed of the specific information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until January 2008.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because new and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a stomach condition.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  He requested and 
testified at RO and Board video conference hearings.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a stomach 
condition is denied.


REMAND

The veteran previously underwent a VA examination in 
September 2005 for his scarring, macula of the right eye.  He 
has not had subsequent eye examinations.  The Board notes 
that the veteran underwent a VA examination for his service 
connected fibromyositis, right scapula area and right 
shoulder girdle in September 2005 and February 2008.  
However, the 2008 VA examiner did not perform range of motion 
testing on the veteran's shoulder.  In addition, the veteran 
was scheduled for a May 2008 VA examination on his shoulder, 
but he stated he had no complaints relating to his right 
shoulder disability and refused a physical examination.  The 
veteran contends that both his service connected disabilities 
have worsened since his last examinations (See transcript of 
November 2008 Board video conference hearing).  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

At his Board video conference hearing, the veteran testified 
that he was to have a VA appointment in January 2009 
concerning his eye disability.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issues of increased 
ratings for fibromyositis, right scapula area and right 
shoulder girdle and scarring, macula of the right eye.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required to fulfill the statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Board notes that the veteran refused or declined a VA 
physical examination pertaining to his right shoulder 
disability in May 2008.  The veteran is hereby notified that 
it is the veteran's responsibility to report for the 
examinations and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should attempt to 
obtain any copies of any outstanding VA 
treatment records for the veteran's eye 
and right shoulder disabilities.  If the 
RO is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

2.  After all records are associated with 
the claims file, the veteran should be 
scheduled for VA examinations to 
ascertain the severity and manifestations 
of his service connected fibromyositis, 
right scapula area and right shoulder 
girdle; and scarring, macula of the right 
eye, in accordance with the applicable 
rating criteria.  The claims files must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated studies, including range of 
motion studies, should be performed, and 
all findings should be reported in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to the 
disorder. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


